DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s reply filed January 5, 2022. Claims 1, 7, and 14have been amended, claims 2, 3, 11-13, and 18 are cancelled. Claims 1, 4-10, 14-17, and 19 are pending. 
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 5, 2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations, including those in claims 7 and 9, in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-10, 14, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20150072323 (“Postlethwaite”) in view of U.S. Patent Pub. No. 20110218024 (“Baerlocher”) and further in view of U.S. Patent No. 20100279771 (“Block”).
Concerning claim 1, Postlethwaite discloses A welding simulator (¶ [0005]) comprising: 
a chassis having a predefined form factor (Fig. 2, (combined simulated welding console 135)), the chassis being operable to interface with a plurality of external components including at least one mock welding tool (Fig. 2, (mock welding tool 160)) and a helmet-mounted display (Fig. 1, (Face-Mounted Display Device (FMDD) 140), Figs. 9A-9C, ¶ [0033]); 
wherein the welding simulator is configured into one of a first configuration, a second configuration, and a third configuration prior to use (Figs. 1, 2, ¶ [0040-0041] Multiple configurations are possible by adding or removing any of the components shown in figure 1. Additional configurations are possible using alternative mock welding tools, such as “the stick welding tool,” “a hand-held semi-automatic welding gun,” or “a real welding tool.” Additional configurations are also possible by using alternative workpieces or coupons, or by including or excluding components depicted in figures 1 and 2.); 
wherein the first configuration is a multi-user configuration (¶ [0007], ¶ [0058], ¶ [0074], ¶ [0076], ¶ [0037] the Postlethwaite system with the LMS is designed for use by multiple  and corresponds to the chassis including a first component, a second component, and a third component (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a first component could be the FMDD 140 (Figs. 9A-9C), a second component could be a welding coupon, such as pipe welding coupon 175, and a third welding component could be a mock welding tool, such as a stick welding tool (¶ [0040])
wherein the second configuration is a single user configuration (¶ [0034] (“The physical WUI 130 resides on a front portion of the console 135 and provides knobs, buttons, and a joystick for user selection of various modes and functions.”), ¶ [0032] (“The system is further capable of saving data associated with a simulated virtual reality welding session for a student welder.”) The Postlethwaite system may also be configured and save data for a specific single user.) and corresponds to the chassis including the first component, the second component, and not the third component (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a first component could be the FMDD 140 (Figs. 9A-9C), a second component could be a welding coupon, such as pipe welding coupon 175, and excluding the third welding component could mean using an alternative mock welding tool (¶ [0041], and not a stick welding tool (¶ [0040]); and 
wherein the third configuration is a mobile configuration that corresponds to the chassis (Fig. 6 shows a configuration for a stand 170 in a mobile configuration, which may be used with console 135 shown with wheels in figure 2 (¶ [0062]); ¶ [0065] Alternatively, the console may be configured to be mobile by including a modem or other device for sending welding information over the internet; ¶ [0076] Finally, the FMDD 140 may be configured to connect wirelessly for the mobile configuration.) including the first component, and not the second or third components and wherein, in the mobile configuration (Figs. 1-2 (all depicted , the at least one mock welding tool includes a … mock welding tool comprising a handle and a plurality of … torches including a mock MIG torch, a mock TIG torch, and a mock stick welding head (Fig. 5, ¶ [0039] (“FIG. 5 illustrates an example embodiment of a mock welding tool (MWT) 160 of the system 100 of FIG. 1. The MWT 160 of FIG. 5 simulates a stick welding tool for plate and pipe welding and includes a holder 161 and a simulated stick electrode 162.”) Figure 5 shows a separate handle or holder 161 and torch the simulated stick electrode 162, ¶ [0041] (“a simulated gas tungsten arc welding (GTAW) torch or filler material may be provided for use in the simulator 100.”), ¶ [0064] (“in a MIG spray arc welding process, a crackling sound is provided when the user does not have the MWT 160 positioned correctly, and a hissing sound is provided when the MWT 160 is positioned correctly.”) Postlethwaite teaches a mock welding simulator that may be used with a MIG, TIG, or Stick mock welding tool. ); and 
wherein the chassis of the first configuration, the chassis of the second configuration and the chassis of the third configuration have the same form factor (Fig. 2, (combined simulated welding console 135), ¶ [0034] all configurations use the same welding console).  
Postlethwaite does not expressly disclose a single chassis wherein the multi-user configuration supports two users simultaneously performing simulated welding in separate and different simulated welding environments or a configurable … tool comprising a handle and a plurality of interchangeable torches. Postlethwaite does disclose a system for a performing simulated welding in separate simulated welding environment and the use of two welding chassis wherein the multi-user configuration supports two users simultaneously performing simulated welding in separate and different simulated welding environments (¶ [0058]) where the data from multiple users performing simulated welding in separate simulated welding environments may be accessed simultaneously (¶ [0090]). Baerlocher teaches a single chassis capable of housing multiple simulators for one to four users wherein the multi-user configuration supports two users simultaneously performing simulated [activity] in separate and different simulated … environments. (Figs. 4A-4D, ¶ [0016], ¶ [0019], ¶ [0115] (“As illustrated in FIG. 4A, in one embodiment, each gaming machine or station includes a seat or a chair 104 a, 104 b, 104 c and 104 d, respectively, and a wheel 106 a, 106 b, 106 c and 106 d, respectively. It should be appreciated that the gaming machines may alternatively or additionally include any suitable type of input device, including but not limited to, joysticks, keyboards, buttons, guns and rollerballs. Each gaming station includes a first display device 108 a, 108 b, 108 c and 108 d, respectively, operable to display the same first racing interactive game in which each player participates. … Each gaming station includes a second display device 110 a, 110 b, 110 c and 110 d, respectively, operable to individually display separate wagering games.”), ¶ [0127], ¶ [0018], ¶ [0031], ¶ [0052], ¶ [0054]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Postlethwaite to package multiple simulator consoles in a single chassis as taught in Baerlocher. Since both references teach methods and systems for interactive simulation with multiple user displays the references are from the same field of endeavor. A POSITA would have been motivated to combine Postlethwaite and Baerlocher because the hardware and software already in Postlethwaite could have been predictably duplicated to 
Block teaches a configurable … tool comprising a handle and a plurality of interchangeable torches (Fig. 3A, ¶ [0005], ¶ [0044] (“FIG. 3A also illustrates a coupling mechanism 312 used to attach the handle portion to a head portion (not shown). In the illustrated embodiment, the coupling mechanism 312 is configured to allow one or more head portions to be removably affixed to the handle portion. It is positioned at the proximal end of handle portion 301, and is a cylindrical in shape. A locking mechanism can also be included to provide a secure attachment to the handle portion to ensure that the head portion does not become separated from the handle portion during normal game play.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Postlethwaite to use a handle with attachment to removably affix a variety of heads to simulate various devices as taught in Block, the attached heads would simulate GTAW, MIG and Stick welding tools as disclosed in Postlethwaite. Since both references teach methods and systems for simulators with motion tracking the references are from the same field of endeavor. Further the Block reference solves the problem of avoiding expense of duplicating simulator sensing tools that exist in a handle when a user wishes to simulate multiple different tools. A POSITA would have been motivated to combine Postlethwaite and Block because Postlethwaite already teaches use of a simulator that works with three different types of mock welding tools. It would therefore be predictable to use the 
Concerning claim 4, Postlethwaite discloses The welding simulator of claim 1 (see claim 1), wherein the single user configuration is limited to one user at a time in a simulated environment (Figs. 1-2, ¶ [0061-0062] a configuration without the ODD 150 would only have one interface to connect a single user to a simulated environment).  
Concerning claim 5, Postlethwaite discloses The welding simulator of claim 1 (see claim 1), wherein the first component is an interface to a mock welding tool (Fig. 2, ¶ [0061-0062] (“The system 100 also includes at least one mock welding tool (MWT) 160 operatively connected to the ST 120 and the PPS 110”)).  
Concerning claim 6, Postlethwaite discloses The welding simulator of claim 1 (see claim 1), wherein the first configuration includes a first functionality not available in the second configuration ((Figs. 1-2, A variety of changes could be made to a third component so that the first configuration includes functionality not available in the second configuration. ¶ [0033-0034], For example, a third welding component of the first configuration could be a stick welding tool (¶ [0040]) and a different welding tool (¶ [0041]) in the second configuration. Therefore, the functionality of the stick welding tool will not be available in the second configuration.).  
Concerning claim 7, Postlethwaite discloses A welding simulator (¶ [0005]) comprising: 
a chassis having a predefined form factor (Fig. 2, (combined simulated welding console 135)), the chassis being operable to interface with a plurality of external components including at least one mock welding tool (Fig. 2, (mock welding tool 160)) and a helmet-mounted display (Fig. 1, (Face-Mounted Display Device (FMDD) 140), Figs. 9A-9C, ¶ [0033]); 
the chassis further comprising a means for processing machine readable instructions (Fig. 1 (PPS 110), ¶ [0040], ¶ [0058]) to perform certain functions; 
wherein the welding simulator is configured into one of a first configuration, a second configuration, and a third configuration prior to use (Figs. 1, 2, ¶ [0040-0041] Multiple configurations are possible by adding or removing any of the components shown in figure 1. Additional configurations are possible using alternative mock welding tools, such as “the stick welding tool,” “a hand-held semi-automatic welding gun,” or “a real welding tool.” Additional configurations are also possible by using alternative workpieces or coupons, or by including or excluding components depicted in figures 1 and 2.); 
wherein the first configuration is a multi-user configuration and corresponds to the chassis including a first component, a second component, and a third component (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a first component could be the FMDD 140 (Figs. 9A-9C), a second component could be a welding coupon, such as pipe welding coupon 175, and a third welding component could be a mock welding tool, such as a stick welding tool (¶ [0040]); 
wherein the second configuration is a single user configuration and corresponds to the chassis including the first component, the second component, a fourth component, and not the third component (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a ; and 
wherein the third configuration is a mobile configuration (Fig. 6 shows a configuration for a stand 170 in a mobile configuration, which may be used with console 135 shown with wheels in figure 2 (¶ [0062]); ¶ [0065] Alternatively, the console may be configured to be mobile by including a modem or other device for sending welding information over the internet; ¶ [0076] Finally, the FMDD 140 may be configured to connect wirelessly for the mobile configuration.) that corresponds to the chassis including the first component, a fourth component, a fifth component, and not the second or third components (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a first component could be the FMDD 140 (Figs. 9A-9C), a second component excluded component could be a pipe welding coupon 175, and a third welding component excluded could be a mock welding tool, such as a stick welding tool (¶ [0040]). The fourth welding component could be an alternative mock welding tool (¶ [0041]) and the fifth welding component could be a flat plate or other welding coupon (¶ [0067]) and wherein, in the mobile configuration, the at least one mock welding tool includes a configurable mock welding tool comprising a handle and a plurality of interchangeable torches including a mock MIG torch, a mock TIG torch, and a mock stick welding head (Fig. 5, ¶ [0039] (“FIG. 5 illustrates an example embodiment of a mock welding tool (MWT) 160 of the system 100 of FIG. 1. The MWT 160 of FIG. 5 simulates a stick welding tool for plate and pipe welding and includes a holder 161 and a simulated stick electrode 162.”) Figure 5 ; and 
wherein the chassis of the first configuration, the chassis of the second configuration and the chassis of the third configuration have the same form factor (Fig. 2, (combined simulated welding console 135), ¶ [0034] all configurations use the same welding console).  
Postlethwaite does not expressly disclose a single chassis wherein the multi-user configuration supports two users simultaneously performing simulated welding in separate simulated welding environments or a plurality of interchangeable torches including a mock MIG torch, a mock TIG torch, and a mock stick welding head. Postlethwaite does disclose a system for a single user performing simulated welding in separate simulated welding environment and the use of two welding chassis wherein the multi-user configuration supports two users simultaneously performing simulated welding in separate and different simulated welding environments (¶ [0058]) where the data from multiple users performing simulated welding in separate simulated welding environments may be accessed simultaneously (¶ [0090]). Baerlocher teaches a single chassis capable of housing multiple simulators for one to four users wherein the multi-user configuration supports two users simultaneously performing simulated [activity] in separate and different simulated … environments. (Figs. 4A-4D, ¶ [0016], ¶ [0019], ¶ [0115] (“As illustrated in FIG. 4A, in one embodiment, each gaming machine or station includes a seat or a chair 104 a, 104 b, 104 c and 104 d, respectively, and a wheel 106 a, 106 b, 106 c and 106 d, respectively. It should be appreciated that the gaming machines may alternatively or additionally include any suitable type of input device, including but not limited to, joysticks, keyboards, buttons, guns and rollerballs. Each gaming station includes a first display device 108 a, 108 b, 108 c and 108 d, respectively, operable to display the 
Block teaches a configurable … tool comprising a handle and a plurality of interchangeable torches (Fig. 3A, ¶ [0005], ¶ [0044] (“FIG. 3A also illustrates a coupling mechanism 312 used to attach the handle portion to a head portion (not shown). In the illustrated embodiment, the coupling mechanism 312 is configured to allow one or more head portions to be removably affixed to the handle portion. It is positioned at the proximal end of handle portion 301, and is a cylindrical in shape. A locking mechanism can also be included to provide a secure attachment to the handle portion to ensure that the head portion does not become separated from the handle portion during normal game play.”)). It would have been prima facie obvious to one 
Concerning claim 8, Postlethwaite discloses The welding simulator of claim 7 (see claim 7), wherein at least one of the components is an interface to an external mock welding tool (Fig. 2, ¶ [0061-0062] (“The system 100 also includes at least one mock welding tool (MWT) 160 operatively connected to the ST 120 and the PPS 110”)).  
Concerning claim 9, Postlethwaite discloses The welding simulator of claim 8 (see claim 8), wherein the interface is adapted to receive an electronic signal from the mock welding tool wherein the welding simulator further comprises a means for processing the electronic signal and generating a graphic representation of welding tool corresponding to the mock welding tool (¶ [0062] (“if the user slides the tip of a MWT 160 around the corner of a .  
Concerning claim 10, Postlethwaite discloses The welding simulator of claim 7 (see claim 7), wherein the first configuration includes a first functionality not available in the second configuration ((Figs. 1-2, A variety of changes could be made to a third component so that the first configuration includes functionality not available in the second configuration. ¶ [0033-0034], For example, a third welding component of the first configuration could be a stick welding tool (¶ [0040]) and a different welding tool (¶ [0041]) in the second configuration. Therefore the functionality of the stick welding tool will not be available in the second configuration.).  
Concerning claim 14, Postlethwaite discloses A method of producing a welding simulator (¶ [0005]), the method comprising: 
providing a chassis having a predefined form factor (Figs. 1-2, (combined simulated welding console 135)), wherein the chassis has an interior cavity for housing a plurality of components and logic for executing machine readable instructions  (Fig. 1 (PPS 110), Fig. 2, ¶ [0040], ¶ [0058]), wherein: 
in a first configuration of the chassis, the chassis houses a plurality of first components (Figs. 1, 2, ¶ [0040-0041] Multiple configurations are possible by adding or removing any of the components shown in figure 1. Additional configurations are  and the logic executes first machine readable instructions to provide a first functionality (Fig. 1 (PPS 110) ¶ [0040] (“as the system 100 facilitates virtual welding with different types of electrodes, the consumption rate or reduction of the stick electrode 162 may change with the welding procedure used and/or setup of the system 100”), ¶ [0058] (“Different parameter limits may be pre-defined for different types of users such as, for example, welding novices, welding experts, and persons at a trade show.”), wherein the first configuration is a single user configuration; 
in a second configuration of the chassis, the chassis houses a plurality of second components (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a components could be a table/stand (T/S) 170 as described in ¶ [0043]  where “positions of the table 171 and the arm 173 may be automatically set by the PSS 110” or a be “an optical tracker (active or passive)” for spatial tracking as described in ¶ [0047],  a flat plate coupon (¶ [0067]), and/or “a MWD that simulates a hand-held semi-automatic welding gun having a wire electrode fed through the gun” (¶ [0041]) and the logic executes second machine readable instructions to provide a second functionality ((Fig. 1 (PPS 110) ¶ [0040] (“as the system 100 facilitates virtual welding with different types of electrodes, the consumption rate or reduction of the stick electrode 162 may change with the welding procedure used and/or setup of the system 100”), ¶ [0058] (“Different parameter limits may be pre-defined for different types of users such as, for wherein the second configuration is a mobile configuration (Fig. 6 shows a configuration for a stand 170 in a mobile configuration, which may be used with console 135 shown with wheels in figure 2 (¶ [0062]); ¶ [0065] Alternatively, the console may be configured to be mobile by including a modem or other device for sending welding information over the internet; ¶ [0076] Finally, the FMDD 140 may be configured to connect wirelessly for the mobile configuration.), and wherein, in the mobile configuration, the welding simulator includes a configurable mock welding tool comprising a handle and a plurality of interchangeable torches including a mock MIG torch, a mock TIG torch, and a mock stick welding head (Fig. 5, ¶ [0039] (“FIG. 5 illustrates an example embodiment of a mock welding tool (MWT) 160 of the system 100 of FIG. 1. The MWT 160 of FIG. 5 simulates a stick welding tool for plate and pipe welding and includes a holder 161 and a simulated stick electrode 162.”) Figure 5 shows a separate handle or holder 161 and torch the simulated stick electrode 162, ¶ [0041]);  24 4816-9998-9898, v.1Attorney Docket No. 22976/04223 (2017-033-US-NP[7]) 
in a third configuration of the chassis, the chassis houses a plurality of third components (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a seventh component could be “an accelerometer/gyroscope-based tracker” for spatial tracking as described in ¶ [0047]  where “positions of the table 171 and the arm 173 may be automatically set by the PSS 110,” an eighth component could be a T-joint coupon (¶ [0067]), and a ninth welding component could be “a real welding tool … used as the MWT 160” (¶ [0041]) and the logic executes third machine readable instructions to provide a third functionality ((Fig. 1 (PPS 110) ¶ [0040] (“as the system 100 facilitates virtual welding with different types of electrodes, the consumption rate or reduction of the stick electrode 162 may change with the welding procedure used and/or setup of the system 100”), ¶ [0058] (“Different parameter limits may be pre-defined for different types of users such as, for example, welding novices, welding experts, and persons at a trade show.”) Different instructions and logic would be required for different mock welding tools, coupons, stands, displays, etc.); 
selecting a chassis configuration from the first configuration, the second configuration, or the third configuration (¶ [0034] (“The physical WUI 130 resides on a front portion of the console 135 and provides knobs, buttons, and a joystick for user selection of various modes and functions.”), ¶ [0040], ¶ [0058]); 
installing in the chassis, one tool connection if the first configuration is selected (Figs. 1-2 ¶ [0033] (“The system 100 also includes at least one mock welding tool (MWT) 160 operatively connected to the ST 120 and the PPS 110.”)); installing in the chassis, one tool connection if the second configuration is selected (Figs. 1-2 ¶ [0033] (“The system 100 also includes at least one mock welding tool (MWT) 160 operatively connected to the ST 120 and the PPS 110.”)); and installing in the chassis, two tool connections if the third configuration is selected (Figs. 1-2 ¶ [0033] (“The system 100 also includes … a face-mounted display device (FMDD) 140 operatively connected to the PPS 110 and the ST 120. … The system 100 also includes at least one mock welding tool (MWT) 160 operatively connected to the ST 120 and the PPS 110.”), ). 
Postlethwaite does not expressly disclose a single chassis wherein the multi-user configuration supports two users simultaneously performing simulated welding in separate simulated welding environments or a plurality of interchangeable torches including a mock MIG torch, a mock TIG torch, and a mock stick welding head. Postlethwaite does disclose a system for a single user performing simulated welding in separate simulated welding environment and the use of two welding wherein the multi-user configuration supports two users simultaneously performing simulated welding in separate and different simulated welding environments (¶ [0058]) where the data from multiple users performing simulated welding in separate simulated welding environments may be accessed simultaneously (¶ [0090]). Baerlocher teaches a single chassis capable of housing multiple simulators for one to four users wherein the multi-user configuration supports two users simultaneously performing simulated [activity] in separate and different simulated … environments. (Figs. 4A-4D, ¶ [0016], ¶ [0019],  ¶ [0115] (“As illustrated in FIG. 4A, in one embodiment, each gaming machine or station includes a seat or a chair 104 a, 104 b, 104 c and 104 d, respectively, and a wheel 106 a, 106 b, 106 c and 106 d, respectively. It should be appreciated that the gaming machines may alternatively or additionally include any suitable type of input device, including but not limited to, joysticks, keyboards, buttons, guns and rollerballs. Each gaming station includes a first display device 108 a, 108 b, 108 c and 108 d, respectively, operable to display the same first racing interactive game in which each player participates. … Each gaming station includes a second display device 110 a, 110 b, 110 c and 110 d, respectively, operable to individually display separate wagering games.”), ¶ [0127], ¶ [0018], ¶ [0031], ¶ [0052], ¶ [0054]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Postlethwaite to package multiple simulator consoles in a single chassis as taught in Baerlocher. Since both references teach methods and systems for interactive simulation with multiple user displays the 
Block teaches a configurable … tool comprising a handle and a plurality of interchangeable torches (Fig. 3A, ¶ [0005], ¶ [0044] (“FIG. 3A also illustrates a coupling mechanism 312 used to attach the handle portion to a head portion (not shown). In the illustrated embodiment, the coupling mechanism 312 is configured to allow one or more head portions to be removably affixed to the handle portion. It is positioned at the proximal end of handle portion 301, and is a cylindrical in shape. A locking mechanism can also be included to provide a secure attachment to the handle portion to ensure that the head portion does not become separated from the handle portion during normal game play.”)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Postlethwaite to use a handle with attachment to removably affix a variety of heads to simulate various devices as taught in Block, the attached heads would simulate GTAW, MIG and Stick welding tools as disclosed in Postlethwaite. Since both references teach methods and systems for simulators with motion tracking the references are from the same field of endeavor. Further the Block reference solves the problem of avoiding expense of duplicating simulator sensing tools that exist in a handle when a user wishes to 
Concerning claim 15, Postlethwaite discloses The method of claim 14 (see claim 14), further comprising: 
installing one digital input/output motor module (¶ [0033] (“The system 100 also includes a physical welding user interface (WUI) 130 operatively connected to the PPS 110”), ¶ [0043] (“In accordance with an alternative embodiment of the present invention, the positions of the table 171 and the arm 173 may be automatically set by the PSS 110 … via the WUI 130 … as commanded by a user. In such an alternative embodiment, the T/S 170 includes, for example, motors and/or servo-mechanisms, and signal commands from the PPS 110 activate the motors and/or servo-mechanisms.”)), one AC input module, and one DC power module if the first configuration is selected (¶ [0045] (“The ST 120 includes a magnetic source 121 and source cable, at least one sensor 122 and associated cable, host software on disk 123, a power source 124 and associated cable, USB and RS-232 cables 125, and a processor tracking unit 126.”); 
installing one digital input/output motor module (¶ [0033] (“The system 100 also includes a physical welding user interface (WUI) 130 operatively connected to the PPS 110”), ¶ [0043] (“In accordance with an alternative embodiment of the present , one AC input module, and one DC power module if the second configuration is selected (¶ [0045] (“The ST 120 includes a magnetic source 121 and source cable, at least one sensor 122 and associated cable, host software on disk 123, a power source 124 and associated cable, USB and RS-232 cables 125, and a processor tracking unit 126.”); and 
installing a two digital input/output motor modules (¶ [0033] (“The system 100 also includes a physical welding user interface (WUI) 130 operatively connected to the PPS 110”), ¶ [0043] (“In accordance with an alternative embodiment of the present invention, the positions of the table 171 and the arm 173 may be automatically set by the PSS 110 … via the WUI 130 … as commanded by a user. In such an alternative embodiment, the T/S 170 includes, for example, motors and/or servo-mechanisms, and signal commands from the PPS 110 activate the motors and/or servo-mechanisms.”), (¶ [0040] “the stick welding tool may incorporate an actuator, not shown, that withdraws the simulated stick electrode 162 during the virtual welding process … as a user engages in virtual welding activity, the distance between holder 161 and the tip of the simulated stick electrode 162 is reduced to simulate consumption of the electrode.”) Selection of a configuration using an actuator in the MWT would require an additional power source)), two AC input modules, and two DC power modules if the third configuration is selected (¶ [0045] (“The ST 120 includes a magnetic source 121 and source cable, at .  
Concerning claim 17, Postlethwaite discloses The method of claim 14 (see claim 14), wherein the tool connection is adapted to receive an electronic signal from a mock welding tool connected to the tool connection and wherein the logic processes254816-9998-9898, v.1Attorney Docket No. 22976/04223 (2017-033-US-NP[7])the electronic signal and generates a graphic representation of a welding tool corresponding to the mock welding tool (¶ [0062] (“if the user slides the tip of a MWT 160 around the corner of a actual WC 180, the user will see the tip sliding around the corner of the virtual WC on the FMDD 140 as the user feels the tip sliding around the actual corner.”), ¶ [0032], ¶ [0037] (“the ODD 150 may display a view seen by a welder wearing the FMDD 140 at the same angular view of the welder or at various different angles”), ¶ [0039], ¶ [0044] (“Then, in the field, as long as the system 100 is told the position of the arm 173, the system 100 is able to track the MWT 160 and the FMDD 140 with respect to the WC 175 in a virtual environment.”)), wherein each of the AC input modules is configured to distribute AC input power within the chassis.  
Concerning claim 19, Postlethwaite discloses The method of claim 14 (see claim 14), further comprising the steps of: 
installing a first set of machine-readable instructions in the chassis that present a single user interface when executed by the logic if the first configuration is selected (Fig. 1 (PPS 110) ¶ [0040] (“as the system 100 facilitates virtual welding with different types of electrodes, the consumption rate or reduction of the stick electrode 162 may change with the welding procedure used and/or setup of the system 100”), ¶ [0058] (“Different parameter limits may be pre-defined for different types of users such as, for example, welding novices, welding experts, and persons at a trade show.”); 
installing a second set of machine-readable instructions in the chassis that present a single user interface when executed by the logic if the second configuration is selected ((Fig. 1 (PPS 110) ¶ [0040] (“as the system 100 facilitates virtual welding with different types of electrodes, the consumption rate or reduction of the stick electrode 162 may change with the welding procedure used and/or setup of the system 100”), ¶ [0058] (“Different parameter limits may be pre-defined for different types of users such as, for example, welding novices, welding experts, and persons at a trade show.”) Different instructions and logic would be required for different mock welding tools, coupons, stands, displays, etc.); and 
installing a third set of machine-readable instructions in the chassis that present a dual user interface when executed by the logic if the third configuration is selected ((Fig. 1 (PPS 110) ¶ [0033], “the face-mounted display device (FMDD)” (Figs. 9A-9C) and an observer display device (ODD) 150 (Figs. 1-2), ¶ [0077] (“the FMDD 140 includes two high-contrast SVGA 3D OLED microdisplays capable of delivering fluid full-motion video in the 2D and frame sequential video modes. Video of the virtual reality environment is provided and displayed on the FMDD 140.”), ¶ [0064] (“as shown .

Claims 14, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Postlethwaite in view of Baerlocher and further in view of Block and further in view of U.S. Patent Publication No. 20170200384 (“Albrecht”). 
Concerning claim 14, Postlethwaite discloses A method of producing a welding simulator (¶ [0005]), the method comprising: 
providing a chassis having a predefined form factor (Figs. 1-2, (combined simulated welding console 135)), wherein the chassis has an interior cavity for housing a plurality of components and logic for executing machine readable instructions  (Fig. 1 (PPS 110), Fig. 2, ¶ [0040], ¶ [0058]), wherein: 
in a first configuration of the chassis, the chassis houses a plurality of first components (Figs. 1, 2, ¶ [0040-0041] Multiple configurations are possible by adding or removing any of the components shown in figure 1. Additional configurations are  and the logic executes first machine readable instructions to provide a first functionality (Fig. 1 (PPS 110) ¶ [0040] (“as the system 100 facilitates virtual welding with different types of electrodes, the consumption rate or reduction of the stick electrode 162 may change with the welding procedure used and/or setup of the system 100”), ¶ [0058] (“Different parameter limits may be pre-defined for different types of users such as, for example, welding novices, welding experts, and persons at a trade show.”); 
in a second configuration of the chassis, the chassis houses a plurality of second components (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a components could be a table/stand (T/S) 170 as described in ¶ [0043]  where “positions of the table 171 and the arm 173 may be automatically set by the PSS 110” or a be “an optical tracker (active or passive)” for spatial tracking as described in ¶ [0047],  a flat plate coupon (¶ [0067]), and/or “a MWD that simulates a hand-held semi-automatic welding gun having a wire electrode fed through the gun” (¶ [0041]) and the logic executes second machine readable instructions to provide a second functionality ((Fig. 1 (PPS 110) ¶ [0040] (“as the system 100 facilitates virtual welding with different types of electrodes, the consumption rate or reduction of the stick electrode 162 may change with the welding procedure used and/or setup of the system 100”), ¶ [0058] (“Different parameter limits may be pre-defined for different types of users such as, for example, welding novices, welding experts, and persons at a trade show.”) Different ;  ) 
in a third configuration of the chassis, the chassis houses a plurality of third components (Figs. 1-2 (all depicted components), ¶ [0033-0034], For example a seventh component could be “an accelerometer/gyroscope-based tracker” for spatial tracking as described in ¶ [0047]  where “positions of the table 171 and the arm 173 may be automatically set by the PSS 110,” an eighth component could be a T-joint coupon (¶ [0067]), and a ninth welding component could be “a real welding tool … used as the MWT 160” (¶ [0041]) and the logic executes third machine readable instructions to provide a third functionality ((Fig. 1 (PPS 110) ¶ [0040] (“as the system 100 facilitates virtual welding with different types of electrodes, the consumption rate or reduction of the stick electrode 162 may change with the welding procedure used and/or setup of the system 100”), ¶ [0058] (“Different parameter limits may be pre-defined for different types of users such as, for example, welding novices, welding experts, and persons at a trade show.”) Different instructions and logic would be required for different mock welding tools, coupons, stands, displays, etc.); 
selecting a chassis configuration from the first configuration, the second configuration, or the third configuration (¶ [0034] (“The physical WUI 130 resides on a front portion of the console 135 and provides knobs, buttons, and a joystick for user selection of various modes and functions.”), ¶ [0040], ¶ [0058]); 
installing in the chassis, one tool connection if the first configuration is selected (Figs. 1-2 ¶ [0033] (“The system 100 also includes at least one mock welding tool (MWT) 160 operatively connected to the ST 120 and the PPS 110.”)); installing in the chassis, one tool connection if the second configuration is selected (Figs. 1-2 ¶ [0033] (“The system 100 also includes at least one mock welding tool (MWT) 160 operatively connected to the ST 120 and the PPS 110.”)); and installing in the chassis, two tool connections if the third configuration is selected (Figs. 1-2 ¶ [0033] (“The system 100 also includes … a face-mounted display device (FMDD) 140 operatively connected to the PPS 110 and the ST 120. … The system 100 also includes at least one mock welding tool (MWT) 160 operatively connected to the ST 120 and the PPS 110.”), ).  
Postlethwaite does not expressly disclose a single chassis wherein the multi-user configuration supports two users simultaneously performing simulated welding in separate simulated welding environments or a plurality of interchangeable torches including a mock MIG torch, a mock TIG torch, and a mock stick welding head. Postlethwaite does disclose a system for a single user performing simulated welding in separate simulated welding environment and the use of two welding chassis wherein the multi-user configuration supports two users simultaneously performing simulated welding in separate and different simulated welding environments (¶ [0058]) where the data from multiple users performing simulated welding in separate simulated welding environments may be accessed simultaneously (¶ [0090]). Baerlocher teaches a single chassis capable of housing multiple simulators for one to four users wherein the multi-user configuration supports two users simultaneously performing simulated [activity] in separate and different simulated … environments. (Figs. 4A-4D, ¶ [0016], ¶ [0019],  ¶ [0115] (“As illustrated in FIG. 4A, in one embodiment, each gaming machine or station includes a seat or a chair 104 a, 104 b, 104 c and 104 d, respectively, and a wheel 106 a, 106 b, 106 c and 106 d, respectively. It should be appreciated that the gaming machines may alternatively or additionally include any suitable type of input device, including 
Block teaches a configurable … tool comprising a handle and a plurality of interchangeable torches (Fig. 3A, ¶ [0005], ¶ [0044] (“FIG. 3A also illustrates a coupling mechanism 312 used to attach the handle portion to a head portion (not shown). In the illustrated embodiment, the coupling mechanism 312 is configured to allow one or more head portions to be removably affixed to the handle portion. It is positioned at the proximal end of handle portion 301, and is a cylindrical in shape. A locking mechanism can also be included to provide a secure 
To the extent Postlethwaite does not disclose “two tool connections,” Albrecht teaches this limitation (“FIG. 3C illustrates a view 336 displayed by the example weld training system 100 of FIG. 1 to enable a user to simulate making electrical connections between one or more welding torches/clamps 338, 340, 342 and welding equipment (e.g., the welding power supply 310 a) using the input device(s) 126 of the weld training system 100.”) 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Postlethwaite for 
Concerning claims 15, 17 and 19, Postlethwaite discloses these additional limitations for the same reasons set forth above.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Postlethwaite in view of Baerlocher, further in view of Block, further in view of Albrecht and further in view of U.S. Patent Publication No. 20050103768 (“Ward”).
Concerning claim 16, Postlethwaite discloses The method of claim 14 (see claim 14), wherein the tool connection comprises a helmet display connection and a … switch connection (¶ [0050] (“In accordance with an alternate embodiment of the present invention, a user is able to use a control on the MWT 160 (e.g., a button or switch) to call up and select menus and display options on the FMDD 140.”), ¶ [0033] (“The system 100 also includes a physical welding user interface (WUI) 130 operatively connected to the PPS 110 and a face-mounted display device (FMDD) 140 operatively connected to the PPS 110 and the ST 120.”)).  Postlethwaite does not expressly disclose a foot switch but Ward teaches that a foot switch may be substituted for a switch on a torch in a welding device (¶ [0047] (“that trigger 42, while most convenient when located on torch 40, can be remotely located by a foot pedal or other external switch such as that suggested in FIG. 2 in controlling the motor. By adopting such 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-10, 14-17, and 19 have been considered but are not persuasive. The new ground of rejection for interchangeable torches, in view of Block, does not rely on the Becker reference distinguished by Applicant in the claim amendments and arguments. Further with regard to welding performed in separate and different environments, Baerlocher discloses multiple stations in a single chassis for playing an interactive game, such as racing or shooting (¶ [0016]. While the racing game may be played against the other users of the single chassis=, other simulations may be based on a number of targets hit and points accumulated. In either case, these simulations may be performed in different environments. To the extent Baerlocher does not teach different simulated environments as simultaneously performing simulated and different welding in separate simulated … environments. Therefore a combination where multiple Postlethwaite simulators are housed in a single chassis would disclose the limitations of the independent claims.
	
Conclusion

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
March 26, 2022




/MALINA D. BLAISE/Primary Examiner, Art Unit 3715